      Case 2:20-mc-00031-MTL Document 16 Filed 08/10/20 Page 1 of 3



 1   Amy M. Wilkins (SBN 022762)
     Laura C. Brosh (SBN 031486)
 2   THE WILKINS LAW FIRM, PLLC
     3300 N. Central Ave., Ste. 2600
 3   Phoenix, AZ 85012
 4   Tel: 602-795-0789
     awilkins@wilkinslaw.net
 5   lbrosh@wilkinslaw.net

 6   Attorneys for Top Class Action
 7

 8                       IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE DISTRICT OF ARIZONA

10   In Re: 3M Combat Arms Earplug Liability
     Litigation                                    Case No. 2:20-MC-00031-MTL
11
     Case No. 3:19-md-02885-MCR-GRJ                JOINT NOTICE REGARDING IN
12                                                 CAMERA REVIEW
13   Northern District of Florida Pensacola        (Hon. Michael T. Liburdi)
     Division
14

15

16
           Pursuant to this Court’s August 5, 2020 Order (Doc. 15), the parties, Top Class
17
     Actions, LLC, and 3M Company, 3M Occupational Safety, LLC, Aearo Technologies,
18
     LLC, Aearo Holding, LLC, Aearo Intermediate, LLC, and Aearo, LLC (“3M”) hereby
19
     provide notice that Top Class Actions will not be providing any documents to the Court for
20
     in camera review.
21

22         RESPECTFULLY SUBMITTED this 10th day of August, 2020.
23
                                          THE WILKINS LAW FIRM, PLLC
24

25                                        By: /s/ Amy M. Wilkins
                                             Amy M. Wilkins
26                                           Laura Brosh
27                                           3300 N. Central Ave., Ste. 2600
                                             Phoenix, AZ 85012
28                                           Phone: 602-795-0789
     Case 2:20-mc-00031-MTL Document 16 Filed 08/10/20 Page 2 of 3



 1                                    awilkins@wilkinslaw.net
                                      lbrosh@wilkinslaw.net
 2

 3                                    Attorneys for Top Class Action

 4

 5                                    KIRKLAND & ELLIS LLP

 6
                                      By: /s/ Tabitha J. De Paulo
 7                                    Tabitha J. De Paulo
                                      609 Main Street Houston, TX 770022
 8
                                      tabitha.depaulo@kirkland.com
 9
                                      Attorney for Defendants 3M Company, 3M
10                                    Occupational Safety, LLC, Aearo
11                                    Technologies, LLC, Aearo Holding, LLC
                                      Aearo Intermediate, LLC, and Aearo, LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        2
      Case 2:20-mc-00031-MTL Document 16 Filed 08/10/20 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE
 2
            I hereby certify that on August 10, 2020, I electronically transmitted the
 3
     foregoing document to the Clerk of the U.S. District Court using the CM/ECF system
 4
     for filing and service to all parties/counsel registered to receive copies in this case.
 5
     By /s/ Cheryl Hays
 6
     Cheryl Hays
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
